Name: Commission Regulation (EC) NoÃ 1215/2005 of 28 July 2005 amending Regulation (EC) NoÃ 1990/2004 laying down transitional measures in the wine sector by reason of the accession of Hungary to the European Union
 Type: Regulation
 Subject Matter: food technology;  European construction;  agricultural activity;  Europe
 Date Published: nan

 29.7.2005 EN Official Journal of the European Union L 199/31 COMMISSION REGULATION (EC) No 1215/2005 of 28 July 2005 amending Regulation (EC) No 1990/2004 laying down transitional measures in the wine sector by reason of the accession of Hungary to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 thereof, Whereas: (1) Article 27(3) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1) lays down that any natural or legal person or group of persons having made wine is required to deliver for distillation all the by-products of that winemaking. (2) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms (2) establishes the rules applicable to such distillation and Article 49 thereof provides for certain exceptions to that obligation. (3) Hungary has adopted the measures needed to implement this distillation obligation, but there has been a delay in the construction of new distilleries to process the by-products of winemaking. Consequently, part of the by-products of the 2004/05 wine year will be distilled in 2005/06. Nevertheless, existing capacity is not yet sufficient to distil all the by-products of both wine years simultaneously. (4) Commission Regulation (EC) No 1990/2004 (3) authorises Hungary to exempt certain categories of producers from the obligation to distil by-products of wine-making for the 2004/05 wine year. In view of the situation described above, that authorisation should be extended to the 2005/06 marketing year. (5) Regulation (EC) No 1990/2004 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 1990/2004, for the 2004/2005 marketing year is hereby replaced by for the 2004/2005 and 2005/06 marketing years. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13). (2) OJ L 194, 31.7.2000, p. 45. Regulation last amended by Regulation (EC) No 616/2005 (OJ L 103, 22.4.2005, p. 15). (3) OJ L 344, 20.11.2004, p. 8.